FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO GARIBO-SOSA,                             No.     15-71304

               Petitioner,                       Agency No. A205-058-368

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Roberto Garibo-Sosa, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual determinations. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Garibo-Sosa

engaged in affirmative acts in support of alien smuggling, which statutorily barred

him from establishing good moral character in order to qualify for cancellation of

removal. See 8 U.S.C. §§ 1101(f)(3), 1182(a)(6)(E)(i), 1229b(b)(1)(B); Urzua

Covarrubias v. Gonzales, 487 F.3d 742, 748 (9th Cir. 2007) (an individual “may

knowingly encourage, induce, assist, abet, or aid with illegal entry, even if he did

not personally hire the smuggler and even if he is not present at the point of illegal

entry” (citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                           2                                    15-71304